Citation Nr: 1200432	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for a left thigh disability, to include as secondary to a total left hip arthroplasty.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for scars from bilateral ear surgery.

10.  Entitlement to service connection for flashing in both eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned at a March 2011 Travel Board hearing.  The hearing transcript is of record.  

The Veteran submitted additional medical evidence in August 2010, pertinent to the claim for service connection for a low back disability, which has not yet been considered by the RO.  His representative waived initial RO consideration of that evidence.  Cf. 38 C.F.R. § 20.1304 (2011).
The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his March 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for depression, entitlement to service connection for PTSD, entitlement to service connection for bilateral hearing loss, entitlement to service connection for scars from bilateral ear surgery, and entitlement to service connection for flashing in both eyes.

2.  Degenerative joint disease of the right hip, status post total hip replacement, is etiologically related to service.

3.  Degenerative joint disease of the left hip, status post total hip replacement, is etiologically related to service.

4.  Degenerative disc disease and osteoarthritis of lumbar spine is etiologically related to service.

5.  The Veteran has left IT band syndrome that is proximately caused by his service-connected left hip disability and his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for scars from bilateral ear surgery by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for flashing in both eyes by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  Degenerative joint disease of the right hip, status post total hip replacement, was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Degenerative joint disease of the left hip, status post total hip replacement, was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

8.  Degenerative disc disease and osteoarthritis of lumbar spine was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Left IT band syndrome is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011).  

During his March 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for depression, entitlement to service connection for PTSD, entitlement to service connection for bilateral hearing loss, entitlement to service connection for scars from bilateral ear surgery, and entitlement to service connection for flashing in both eyes.  

The Board finds that the Veteran's statement during his March 2011 Board hearing qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Bilateral Hip and Low Back Disabilities

The Veteran contends that he has current right and left hip disabilities, a left knee disability and a low back disability, as a result of completing over 300 parachute jumps while carrying 50 to 80 pounds of equipment, as a paratrooper in service.  He also claims that he injured his back and left leg during service when he fell 40 feet from a rope during a parachute jump.  The Veteran also claims that sustained back, hip and leg injuries as a result of being thrown about and slammed around, while serving for fourteen months on the M-551 Sheridan Tank during its experimental stage.

Service treatment records show that in November 1971, the Veteran was seen for a bruise of the left leg after falling 40 feet into the water.  Service treatment records are negative for any evidence of hip, back or knee problems, and at the time of his discharge examination in July 1973, there were no complaints of problems with the joints of the lower extremities or the low back and there was no diagnosis of a low back, right or left hip or knee disability.  However, the Veteran's DD-214 does show that he is in receipt of a parachute badge.

VA outpatient treatment records show that in September 2000, the Veteran was noted to have degenerative joint disease, and a history of a left total hip replacement in 1995.  He complained of right hip pain, and was noted to be in need of a right total hip replacement, per the Veteran's report.  In October 2000, he was noted to have right hip degenerative joint disease.  A January 2001 orthopedic surgery note indicates that the Veteran complained of severe right hip pain, which had become unbearable in the previous eight to nine months.  He was also noted again to have undergone a total left hip replacement six years prior at a hospital in Barrington, Illinois.  He indicated at that time that he wanted to discuss the possibility of a right hip replacement.  He was again diagnosed with severe degenerative joint disease of the right hip.  In October 2001, it was noted that he had low back pain for two weeks, and there was X-ray evidence of degenerative changes of the thoracic spine.  In February 2003, the Veteran had a right total hip replacement.  In February 2005, he complained of pain along the lateral aspect of the left thigh since his left hip replacement eight to ten years prior.  In February 2006, he was noted to have degenerative joint disease of the bilateral hips, status post total hip replacements.  In February 2007, he complained of worsening low back pain, as well as left leg and left hip pain.  April 2007 X-rays of the lumbar spine showed multilevel degenerative disc disease and osteoarthritis of the mid and lower lumbar spine.  In October 2007, he continued to complain of left leg and thigh pain, with intermittent numbness.  Notes also indicate that palpation of the IT band along its mid substance elicited pain.  In June 2008, he continued to complain of left leg and left thigh pain, and reported that he was frustrated that he had made over 300 parachute jumps in service and was not service-connected for his arthritis.  Later, in June 2008, he complained of a painful left knee and increased pain in the left thigh.  See outpatient treatment records from the VA Medical Centers in Madison, Wisconsin; Tomah, Wisconsin; Milwaukee, Wisconsin; Reno, Nevada; and Las Vegas, Nevada.  

The Veteran was afforded a VA examination in October 2007, in response to his claims.  He reported that he made 150 parachute jumps over two and a half years, with 50-80 pounds of equipment in service.  He also reported that he was never treated in service for his hips or his back.  However, he claimed that he complained of left hip pain approximately one year after his discharge, but admitted that he did not seek treatment for his left hip until 1995, the same year that he had a total left hip replacement.  The Veteran reported that his right hip started to bother him approximately 4-5 years prior to his 2003 right hip replacement surgery (1998 or 1999).  The Veteran reported that he first sought treatment for his back in 1995, when he sought treatment for his left hip.  

The examiner diagnosed degenerative joint disease of the bilateral hips, with total hip arthroplasties; lumbar spine degenerative joint disease and degenerative disc disease; and left IT band syndrome.

The examiner opined that if it is conceded that the Veteran had as many parachute jumps as he claims, and that if there is no evidence of any other trauma, then the Veteran's bilateral hip and lumbar spine disabilities are as likely as not related to multiple jumps in the military.  He also opined that the Veteran's IT band syndrome is as likely as not related to his left hip condition.

The Veteran was afforded his most recent VA examination in January 2010.  The Veteran reported that he was active doing many parachute jumps in service, and that the accumulative blows and loads from the jumps, as well as his time working in tanks, led to the pathology in his lumbar spine, bilateral hips and left knee.  He also reported a specific incident in service, in which he fell 40 feet.  

The examiner diagnosed lumbar spine degenerative arthritis, right hip degenerative arthritis, left hip degenerative arthritis, left knee arthritis, and left thigh radiculopathy.  

The examiner opined that the lumbar spine arthritis was not related to the Veteran's in-service duties because there was no traumatic incident causing a fracture or malalignment of the spine.  He also noted that the Veteran's arthritis may have been the result of normal aging in a heavyset individual.  He opined that the bilateral hip arthritis was not related to the Veteran's in-service duties because there was no acute fracture or pathology causing malalignment.  He also opined that the left knee arthritis was not related to the Veteran's in-service duties because there was no trauma or instability of the knee as caused by service duties and because there was a paucity of degenerative changes on radiographic examination.  Finally, the examiner opined that the Veteran' left thigh radicuolpathy was likely secondary to his lumbar spine arthritis, and not related to the Veteran's in-service duties because there was no significant trauma to the lumbar spine or nerves in service.

The competent medical evidence of record shows that the Veteran has current left and right thigh disabilities, a low back disability, and a left knee disability.  The question at hand is whether the disabilities are related to service.  The Veteran's orthopedic disabilities (bilateral hips, low back and left knee) are manifested by symptoms that the Veteran is competent to report.  Furthermore, the Veteran reported during VA examination in October 2007 and January 2010, during VA outpatient treatment, in numerous statements submitted throughout the pendency of the appeal, and during his March 2011 Travel Board hearing, that he made between 150 and 300 parachute jumps with excessive amounts of equipment during his military service, and as a result, he developed right and left hip disabilities, a low back disability and a left knee disability.  The Veteran's reports have been consistent, and are not contradicted by any evidence of record.  Therefore, the Board finds his reports of extensive parachute jumps in service credible.  The Board also notes that there is no evidence of any intervening trauma to the Veteran's hips and back since his discharge that could account for his current diagnoses.  

Furthermore, a VA medical examiner has linked the Veteran's bilateral hip disabilities and low back disability to service.  In this regard, the Board notes that the October 2007 examiner indicated that if it were conceded that the Veteran had made as many parachute jumps as he claims, and that if there is no evidence of any other trauma, then the Veteran's bilateral hip and lumbar spine disabilities are as likely as not related to multiple jumps in the military.  As discussed above, the Board has found the Veteran's reports of numerous parachute jumps in service credible, and there is no evidence of other trauma.  The Board also notes that in a September 2000 statement, VA Nurse Practitioner TT opined that the Veteran's reported activity as a paratrooper in service may have contributed to his degenerative joint disease in the right hip.

There is evidence against the claim, inasmuch as the contemporaneous record does not document right or left hip disabilities or a low back disability for many years after active duty, and the January 2010 VA examiner provided an opinion against the claims.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002).

Left Thigh Disability

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA outpatient treatment records also show that the Veteran has complained of left thigh pain that radiates down to the left knee, since his left hip replacement surgery in 1995.  They also show that the Veteran has complained of tightness over the lateral left thigh with a hard sensation over the lateral thigh, and intermittent numbness, and that he has been diagnosed with left hip IT band syndrome.

The October 2007 VA examiner opined that the Veteran's IT band syndrome was as likely as not related to his left hip condition.  The Board has found the Veteran's left hip disability to be service-connected.  Furthermore, the January 2010 VA examiner diagnosed the Veteran with left thigh radiculopathy, which he opined was likely secondary to his lumbar spine arthritis.  The Board has also found the Veteran's lumbar spine arthritis to be service-connected.

Accordingly, as there is evidence of a current left thigh disability; which has been related to disabilities that the Board has decided are service-connected, service connection for a left IT band syndrome is in order.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a right hip disability, a left hip disability, a low back disability and a left thigh disability.


ORDER

The appeal for entitlement to service connection for depression is dismissed.  

The appeal for entitlement to service connection for PTSD is dismissed.

The criteria appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for scars from bilateral ear surgery is dismissed.

The appeal for entitlement to service connection for flashing in both eyes is dismissed.

Service connection for degenerative joint disease of the right hip, status post total hip replacement, is granted.

Service connection for degenerative joint disease of the left hip, status post total hip replacement, is granted.

Service connection for degenerative disc disease and osteoarthritis of the lumbar spine is granted.

Service connection for left IT band syndrome is granted.


REMAND

During the aforementioned January 2010 VA examination, the Veteran reported that he was active doing many parachute jumps in service, and that the accumulative blows and loads from the jumps, as well as his time working in tanks, led to the pathology in his lumbar spine, bilateral hips and left knee.  He also reported a specific incident in service, in which he fell 40 feet.  The examiner diagnosed left knee arthritis, and opined that it was not related to the Veteran's in-service duties because there was no trauma or instability of the knee as caused by service duties and because there was a paucity of degenerative changes on radiographic examination.  

The examiner's opinion does not reflect consideration of the Veteran's reports (noted earlier in the examination) of parachute jumps and other trauma as a result of working in tanks and a 40 foot fall during service.  Accordingly, the Board finds that the January 2010 examination, and the opinion contained therein, is inadequate for rating purposes with regard to the issue of service connection for a left knee disability.  See Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App 23 (2007); Dalton v. Nicholson, 21 Vet App 23 (2007) (holding that an examiner's opinion was inadequate where it was based on the absence of evidence in the service medical records without discussion of the Veteran's reports and that the Board had committed legal error in relying on the examination report).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand for a new examination is therefore necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the January 2010 examination should review the claims folder and provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's left knee arthritis is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner should ensure that the rationale takes into account the Veteran's reports of approximately 300 parachute jumps in service, as well as his reports of injuring his left leg during a 40 foot fall in service, which is also documented in the service treatment records.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner who conducted the January 2010 examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinions.

2.  The agency of original jurisdiction should review the examination addendum or report to ensure that it contains all information and opinions requested in this remand.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


